FILED
                             NOT FOR PUBLICATION                            NOV 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL EDWARD SLATON,                           No. 10-56442

               Plaintiff - Appellant,            D.C. No. 5:10-cv-01071-UA -JCG

  v.
                                                 MEMORANDUM *
PARTIDA JORGE, in their individual
capacities; QUINN ROSS,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Michael Edward Slaton, a federal prisoner, appeals pro se from the district

court’s order denying him leave to proceed in forma pauperis in his action under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
388 (1971), alleging deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,

O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990), and we affirm.

      The district court did not abuse its discretion by denying Slaton leave to

proceed in forma pauperis because Slaton’s proposed complaint failed to allege

properly that defendants knew of and disregarded an excessive risk to his health

with regard to the diet available to Slaton. See id. at 616-17; see also Toguchi v.

Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (to state a claim for deliberate

indifference, inmate must allege that defendant knew of and disregarded “‘an

excessive risk to inmate health’”; mere disagreement between inmate and

physician regarding course of treatment does not constitute deliberate indifference

(citation omitted)).

      AFFIRMED.




                                          2                                    10-56442